United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1289
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Torrioan L. Neal

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 14, 2020
                               Filed: June 22, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      A jury convicted Torrioan Neal of possession with the intent to distribute
marijuana in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D). Neal appeals, asserting
the district court1 erred by refusing to compel disclosure of a confidential informant’s
identity, denying his motion for a mistrial, and imposing an unreasonable sentence.
Because we find no basis for reversal, we affirm.

                                           I.

       On January 5, 2016, Detective Matt Nelson of the Little Rock Police
Department and another detective set up a controlled buy of marijuana from Neal.
The detectives watched Neal leave 3301 Asher Avenue, drive to the location of the
controlled buy, and meet with a confidential informant (CI). They then followed Neal
as he drove back to 3301 Asher Avenue. The detectives subsequently retrieved two
small bags of marijuana from the CI. Neal was never charged in connection with the
activities that occurred on January 5, but Nelson used the information to obtain a
search warrant for 3301 Asher Avenue.

      On January 20, 2016, the Little Rock Police Department executed the search
warrant for 3301 Asher Avenue. Neal and his girlfriend, Nicole Blakely, were
present at the house during the search. Based on evidence found at the residence,
Neal was charged with three counts of violating federal drug and gun laws. Blakely
was not charged.

        Neal proceeded to trial on two of the three counts.2 Nelson and Blakely
testified at trial, but the CI did not. The jury found Neal guilty on Count 2,
possession with the intent to distribute less than 50 kilograms of marijuana, and




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
          Count 1 was severed and eventually dismissed.

                                          -2-
acquitted him on Count 3.3 The district court sentenced Neal to 110 months of
imprisonment.

                                          II.

                                          A.

       Neal argues that the district court erred by refusing to compel the identity of
the CI. We review a court’s refusal to compel disclosure of a confidential informant’s
identity for an abuse of discretion. United States v. Bradley, 924 F.3d 476, 481 (8th
Cir. 2019). To justify the compelled disclosure of a confidential informant’s identity,
the defendant must show that his right to the information outweighs the government’s
traditional privilege to withhold it. United States v. Hollis, 245 F.3d 671, 674 (8th
Cir. 2001) (citing Roviaro v. United States, 353 U.S. 53, 59–62 (1957)). To
overcome the government’s privilege, a defendant seeking disclosure “must establish
beyond mere speculation that the informant’s testimony will be material to the
determination of the case.” Id. (citation omitted).

       Neal fails to show why the CI’s identity was material. Although the CI’s
controlled buy formed the basis for the search warrant, Neal was not charged in
connection with the buy. The CI did not testify, and Neal does not say why the CI
was a necessary witness. See id. (“[T]he identity of a tipster whose observations
formed the basis for a search warrant but who is not a necessary witness to the facts
is not subject to compulsion.”). Moreover, Neal sought the CI’s identity during
Nelson’s testimony, at which point the district court denied the request to compel
disclosure. The court explained, however, that it would reconsider the request if Neal



      3
        Count 3 charged Neal with possession of a firearm in connection with a drug
trafficking offense in violation of 18 U.S.C. § 924(c).

                                         -3-
wanted to call the CI as a witness at trial. Neal never sought to call the CI as a
witness.4 Under these circumstances, the district court did not abuse its discretion.

                                          B.

        Next, Neal argues the district court abused its discretion when it denied his
motion for a mistrial based on testimony elicited from Blakely about his prior
marijuana sales. On cross-examination, the government asked Blakely if she had
“ever known Mr. Neal to sell marijuana.” Blakely answered, “yes.” Neal objected
and moved for a mistrial. Outside the jury’s presence, Blakely clarified that she knew
Neal was selling marijuana in 2012 but, to her knowledge, he had not sold marijuana
since then. With this clarification, the district court sustained Neal’s objection but
denied his motion for a mistrial. The court reasoned that because Nelson had already
testified that Neal had previously sold marijuana, and because Blakely did not say
when these prior sales took place, a mistrial was not necessary. Upon Neal’s request,
the district court provided the following curative instruction to the jury: “Ladies and
gentlemen, before we took our break, this witness testified that she was aware of a


      4
        During his testimony, Nelson recounted the January 5th controlled buy
between Neal and the CI. On appeal, Neal states, in passing, that evidence of the
controlled buy was inadmissible under Fed. R. Evid. 404(b) because the buy did not
happen at 3301 Asher Avenue. But he makes no meaningful argument as to why the
location of the controlled buy renders the testimony inadmissible or more prejudicial
than probative. Without more, we cannot say the district court abused its discretion
in determining the testimony was admissible under Fed. R. Evid. 404(b). See United
States v. Guzman, 926 F.3d 991, 1000 (8th Cir. 2019) (standard of review); see also
United States v. Mshihiri, 816 F.3d 997, 1009 n.5 (8th Cir. 2016) (explaining that a
party waived an argument by failing to “meaningfully” argue it); United States v. Ali,
799 F.3d 1008, 1026 n.3 (8th Cir. 2015) (declining to consider an argument where the
defendants “mention[ed] other pieces of evidence that they say should have been
excluded, but . . . fail[ed] to take the necessary step of explaining why this evidence
was inadmissible”).

                                         -4-
prior occasion when the defendant had sold drugs. I’m striking that answer from the
record and instructing you not to consider it in any way in your deliberations in this
case.”

       We determine the prejudicial effect of any allegedly improper testimony by
examining the context of the testimony and the prejudice it created against the
strength of the evidence of the defendant’s guilt. United States v. Nelson, 984 F.2d
894, 897 (8th Cir. 1993). Ordinarily, the district court may cure the jury’s exposure
to improper testimony with measures less drastic than a mistrial, such as an
instruction to the jury to disregard the testimony. United States v. Sherman, 440 F.3d
982, 987–88 (8th Cir. 2006). We review for an abuse of discretion the district court’s
denial of a motion for a mistrial. Id.

       The district court properly sustained Neal’s objection to the government’s ill-
advised question. As to the denial of the motion for a mistrial, the court promptly
struck the improper question and answer from the record and instructed the jury to
disregard them. “It is presumed that a jury will follow a curative instruction unless
there is ‘an overwhelming probability’ that it was unable to do so.” United States v.
Uphoff, 232 F.3d 624, 626 (8th Cir. 2000) (quoting Greer v. Miller, 483 U.S. 756,
766 n.8 (1987)). Neal offers no suggestion that the jury was unable to do so in this
case. Further, Nelson had already testified that Neal previously sold marijuana.
Given the curative instruction and Nelson’s testimony, we cannot say the court
abused its discretion in denying Neal’s motion for a mistrial.

                                          C.

      Finally, Neal contends the district court abused its discretion by sentencing him
to 110 months of imprisonment because the sentence created a sentencing disparity
between him and Blakely. Neal alleges that Blakely, who testified at trial that the gun
and drugs belonged to her, “would be probation eligible,” whereas he was sentenced

                                         -5-
to 110 months. A district court’s failure to consider the statutory sentencing factors,
including the need to avoid unwarranted sentencing disparities, constitutes a
procedural error. United States v. Sandoval-Sianuqui, 632 F.3d 438, 444 (8th Cir.
2011) (citing 18 U.S.C. § 3553(a)(6)). “So long as it is clear from the record that the
district court actually considered the § 3553(a) factors in determining the sentence,
. . . we generally find that the court has committed no procedural error.” Id. (cleaned
up).

         The district court did not procedurally err. First, the district court considered
the § 3553(a) factors during sentencing. The district court sentenced Neal to a
within-guidelines sentence after considering “the presentence report in its entirety,
. . . the comments of Mr. Neal, . . . and after considering the provisions found in 18
U.S.C. § 3553.” Second, there is no identified sentencing disparity between Neal and
Blakely. As Neal concedes, Blakely was not a co-defendant. The government
represented at sentencing that Blakely was later charged with a firearm offense based
on her testimony at Neal’s trial, but the record is silent as to the sentence she
received. Further, to the extent Neal argues that his sentence was substantively
unreasonable, this argument is without merit. No evidence suggests the court failed
to consider a relevant factor or committed clear error in weighing the appropriate
factors. United States v. Luleff, 574 F.3d 566, 569 (8th Cir. 2009) (a court abuses its
discretion and imposes a substantively unreasonable sentence when “it fails to
consider a relevant factor, or considers only the appropriate factors but commits a
clear error of judgment in weighing those factors”).

      For the foregoing reasons, we affirm.
                      ______________________________




                                           -6-